Case 17-01458-JMM         Doc 613     Filed 04/17/20 Entered 04/17/20 10:29:06         Desc Main
                                    Document      Page 1 of 12



   Matthew T. Christensen, ISB: 7213
   ANGSTMAN JOHNSON
   199 N. Capitol Blvd., Ste 200
   Boise, ID 83702
   Phone: (208) 384-8588
   Fax: (208) 629-2157
   Email: mtc@angstman.com

   Attorney for Trustee

                           UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

   In re:                                               Case No. 17-01458-JMM
                                                        Chapter 7
   SHILOH MANAGEMENT SERVICES, Inc.,

                             Debtor.

             MOTION FOR APPROVAL OF COMPROMISE – Christian Care

            Pursuant to Fed. R. Bankr. P. 9019, the Trustee, by and through his counsel of

   record, Angstman Johnson, moves the Court for approval of a compromise between the

   Bankruptcy Estate and Christian Care Ministry (“Christian Care”).            Through this

   compromise, upon the Court’s approval the Estate will release all claims against Christian

   Care in return for payment by Christian Care of $5,000.00.

            In support of this Motion, the Trustee alleges the following:



                                              FACTS

            The Debtor, Shiloh Management Services, Inc. (“Shiloh”) was organized and

   operated for the purpose of developing and selling real property. During the years of its

   existence, Shiloh routinely obtained loans from individuals or entities, which were secured

   by deed of trust on the various real property owned by the Debtor. Additionally, during




   MOTION FOR APPROVAL OF COMPROMISE (Christian Care) – Page 1
Case 17-01458-JMM       Doc 613     Filed 04/17/20 Entered 04/17/20 10:29:06              Desc Main
                                  Document      Page 2 of 12



   the last years of operation, Shiloh also obtained several merchant cash advance (MCA)

   loans which required daily repayment of those loans. During those last years of operation,

   the Debtor routinely failed to pay its lenders as required by the loan agreements.

           During this same time period, Shiloh made payments to Christian Care of at least

   $11,695.99. (The Trustee has investigated the payments and has so far identified this full

   amount. Discovery in actual litigation against Christian Care could reveal additional

   payments.) At the time each of the payments was made, the Trustee believes Shiloh did

   not owe any debts to Christian Care. Rather, the payments to Christian Care were made

   for, or on behalf of, individuals or entities other than Shiloh.

           The Trustee asserted claims against Christian Care for fraudulent transfers, and

   Christian Care disputes the claims. Rather than proceed to trial, the parties have agreed to

   settle the bankruptcy estate’s claims. In general terms, Christian Care has agreed to pay

   $5,000.00 to the bankruptcy estate, and the bankruptcy estate has agreed to waive and

   release any and all claims against Christian Care. For the reasons detailed below, the

   Trustee believes that this is a fair compromise of the various issues related to Christian

   Care.

                                 PROPOSED COMPROMISE

           Subject to Court approval, the Trustee asserts that the proposed settlement is a “fair

   and equitable” resolution of the dispute, based upon factors such as: the probability of

   successfully litigating the claims, difficulty in enforcement of a judgment, the complexity,

   expense, and delay of the litigation, the risk of non-collection, and the paramount interest

   of creditors, as analyzed below. See In re: Marples, 266 B.R. 202, 206, 01.3 I.B.C.R. 116,




   MOTION FOR APPROVAL OF COMPROMISE (Christian Care) – Page 2
Case 17-01458-JMM       Doc 613     Filed 04/17/20 Entered 04/17/20 10:29:06               Desc Main
                                  Document      Page 3 of 12



   118 (Bankr. D. Idaho, 2001); Martin v. Kane (In re: A&C Properties), 784 F.2d 1377,

   1381-83 (9th Cir., 1986).



           PROBABILITY OF SUCCESSFULLY LITIGATING THE CLAIM

          The Trustee’s claims are fraudulent transfer claims based on 11 U.S.C. §548 and

   11 U.S.C. §544. In order to prevail on the claims, the Trustee must prove either (1) the

   Debtor made the payments to Christian Care with the actual intent to hinder, delay or

   defraud its creditors (i.e., the various lenders and/or vendors), or (2) that the payments were

   made at a time that the Debtor was insolvent, and the Debtor received less than reasonably

   equivalent value for the transfers.

          These claims are subject to various defenses, including that the Debtor received

   reasonably equivalent value (or, at least, some value) or that the Debtor was actually

   solvent at the time the payments were made. Further, Christian Care may be able to show

   that it provided some benefit to the Debtor in return for the payments. For instance,

   Christian Care asserts that it is a health care sharing ministry, and that the payments from

   the Debtor were, in effect, health insurance payments. If the payments were in the nature

   of health insurance payments, Christian Care may argue and prove that the payments were

   benefits that the Debtor provided to its employees as compensation. The Trustee believes

   he can show that during all relevant time periods, the Debtor was not paying its debts as

   they became due, and therefore was insolvent. However, Christian Care may dispute this

   claim for the time period of its payments.




   MOTION FOR APPROVAL OF COMPROMISE (Christian Care) – Page 3
Case 17-01458-JMM       Doc 613     Filed 04/17/20 Entered 04/17/20 10:29:06               Desc Main
                                  Document      Page 4 of 12



          The Trustee believes he would likely prevail on the claims – but recognizes the

   risks that the available defenses pose to the claims. The Trustee therefore asserts that this

   factor weighs in favor of approving the compromise.



                  DIFFICULTY IN ENFORCEMENT OF A JUDGMENT

          The Trustee does not believe, if a judgment is issued after trial in the full amount

   of the Trustee’s potential claim, that collection of the judgment against Christian Care

   would be a significant issue (largely due to the small dollar amount of the claims).

   Accordingly, this factor does not weigh either for or against approving the compromise.



            COMPLEXITY, EXPENSE, AND DELAY OF THE LITIGATION

          Fraudulent transfer claims, as the Court is aware, are highly factual and depend, in

   large part, on testimony of parties and/or experts regarding intent, insolvency, and values

   of products or services provided by the transferee. While there may be some attempts to

   resolve the Trustee’s claims through motion practice, the claims will likely proceed to trial.

   That trial will be factual intensive, and involve a multitude of transfers on several different

   dates, thus requiring testimony regarding all of the transfers, insolvency on all of the

   transfer dates, and value provided to the Debtor for the transfers. Additionally, testimony

   regarding the Debtor’s actual fraud at the time of the transfers will be necessary. The

   multitude of the actual transfers, spread over a large period of time, add significant

   complexity to the claims.

          Additionally, if the claims proceed, Christian Care may assert a right to jury trial

   and request the district court withdraw the reference of the case to the bankruptcy court.




   MOTION FOR APPROVAL OF COMPROMISE (Christian Care) – Page 4
Case 17-01458-JMM         Doc 613     Filed 04/17/20 Entered 04/17/20 10:29:06              Desc Main
                                    Document      Page 5 of 12



   Involving the district court in resolving the cases adds additional complexity and time due

   to the district court’s full docket.

           The total claims against Christian Care are relatively small amounts. The time and

   expense of proceeding to an actual trial on these claims would likely far outstrip the total

   value of the claims.

            The Trustee has employed counsel on an hourly-fee basis. Due to the small nature

   of these claims, there is a real possibility that any recovery amount would be eclipsed by

   the attorney fees and costs incurred. Accordingly, approval of the compromise saves on

   attorney fees. Additionally, the Trustee may require an expert to testify regarding the

   insolvency of the Debtor at the time of the transfers. To date, no expert has performed any

   work specific to the claims against Christian Care, and therefore approval of this

   compromise will save the expense of the expert for these claims.

           While these are not the only claims being pursued by the Trustee (such that the

   bankruptcy estate can quickly be would up after this compromise is approved), there is

   currently no trial date set on these claims. Approving this compromise will allow the

   Trustee (and other parties) to focus on the remaining claims in litigation and work to

   quickly expedite those claims. The Trustee believes these factors weigh in favor of

   approving the compromise.



                          PARAMOUNT INTEREST OF CREDITORS

           By this compromise, the estate will be receiving $5,000.00 which is approximately

   43% of the total of claims against Christian Care. This decrease in the entire claim amount

   is justified, in the Trustee’s business judgment, by the risks to trial (as outlined above), the




   MOTION FOR APPROVAL OF COMPROMISE (Christian Care) – Page 5
Case 17-01458-JMM        Doc 613     Filed 04/17/20 Entered 04/17/20 10:29:06               Desc Main
                                   Document      Page 6 of 12



   attorney fees that would be incurred if the claims are pursued, and the real possibility that

   these claims would likely not be pursued at all if the compromise is not approved.

          Approval of this compromise will allow the Trustee to focus on the remaining

   claims being pursued, while providing the compromised funds for the benefit of the

   creditors in this case. The Trustee believes this factor weighs in favor of approving the

   compromise.



                                         CONCLUSION

          For the above-stated reasons, the Trustee asserts that the proposed compromise is a

   fair and equitable resolution of the matter and is in the best interests of the creditors. Based

   on the foregoing, he respectfully requests the Court enter an order granting the Motion and

   approving the Compromise.



          DATED this 17th day of April, 2020.

                                                         /s/ Matt Christensen
                                                  MATTHEW T. CHRISTENSEN
                                                  Attorney for the Trustee




   MOTION FOR APPROVAL OF COMPROMISE (Christian Care) – Page 6
Case 17-01458-JMM      Doc 613     Filed 04/17/20 Entered 04/17/20 10:29:06         Desc Main
                                 Document      Page 7 of 12



                               CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that on this 17th day of April, 2020, I filed the foregoing
   MOTION FOR APPROVAL OF COMPROMISE (CHRISTIAN CARE) electronically
   through the CM/ECF system, which caused the following parties to be served by electronic
   means, as more fully reflected on the Notice of Electronic Filing:

          Matthew T. Christensen                      mtc@angstman.com
          U.S. Trustee                                ustp.region18.bs.ecf@usdoj.gov
          Amber N. Dina                               amberdina@givenspursley.com
          Gery Edson                                  gedson@gedson.com
          Noah G. Hillen                              ngh@hillenlaw.com
          Jeffrey Philip Kaufman                      jeffrey@dbclarklaw.com
          Jed W. Manwaring                            jmanwaring@evanskeane.com
          Daniel C. Green                             dan@racinelaw.net
          Mario O Hart                                mhart@parsonsbehle.com
          Jordan Sky Ipsen                            skyi@mlclarklaw.com
          Joseph B. Jones                             joseph.jones@finance.idaho.gov
          Kelly Green McConnell                       litigation@givenspursley.com
          Alex P. McLaughlin                          apm@givenspursley.com
          Jason R. Naess                              jason@pmt.org
          Rudy L. Patrick                             rudy@rudypatrick.com
          Holly Roark                                 holly@roarklawboise.com
          Brent R. Wilson                             bwilson@hawleytroxell.com


          Any others as listed on the Court’s ECF Notice.




                                                /s/ Matt Christensen
                                          Matthew T. Christensen




   MOTION FOR APPROVAL OF COMPROMISE (Christian Care) – Page 7
Case 17-01458-JMM   Doc 613     Filed 04/17/20 Entered 04/17/20 10:29:06   Desc Main
                              Document      Page 8 of 12




                        EXHIBIT A
Case 17-01458-JMM   Doc 613     Filed 04/17/20 Entered 04/17/20 10:29:06   Desc Main
                              Document      Page 9 of 12
Case 17-01458-JMM   Doc 613 Filed 04/17/20 Entered 04/17/20 10:29:06   Desc Main
                           Document    Page 10 of 12
Case 17-01458-JMM   Doc 613 Filed 04/17/20 Entered 04/17/20 10:29:06   Desc Main
                           Document    Page 11 of 12
Case 17-01458-JMM   Doc 613 Filed 04/17/20 Entered 04/17/20 10:29:06   Desc Main
                           Document    Page 12 of 12
